SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

906
CAF 14-01148
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


IN THE MATTER OF ROBERT J. HERROD,
PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

GRETCHEN R. BURNS, RESPONDENT-APPELLANT.
(APPEAL NO. 3.)


SUSAN JAMES, WATERLOO, FOR RESPONDENT-APPELLANT.

TERRENCE BAXTER, CORNING, FOR PETITIONER-RESPONDENT.

WENDY S. SISSON, ATTORNEY FOR THE CHILDREN, GENESEO.


     Appeal from an order of the Family Court, Allegany County (Thomas
P. Brown, J.), entered May 15, 2014 in a proceeding pursuant to Family
Court Act article 6. The order granted sole custody of the parties’
children to Robert J. Herrod with visitation to Gretchen R. Burns.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Burns v Herrod ([appeal No. 1]
___ AD3d ___ [Oct. 9, 2015]).




Entered:    October 9, 2015                        Frances E. Cafarell
                                                   Clerk of the Court